Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

                                           Claim Rejections - 35 USC § 112
	
1.         Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.
            As per independent claim 1, the claimed invention is misdescriptive.  It is unclear whether or not the “a complementary pair of resistive random access memories (RRAMs) including a first resistive random-access memory (RRAM) and a second RRAM” (lines 2-3) is the same as the “complementary pair…” (Fig. 2A, elements 250A & 250B) of the “programming circuit” (Fig. 2A, block 220).  Clarification is requested.   Similarly noted independent claim 10.

	Conclusion

2.	Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action.

Cited references are art of interest.

4.	The following is an examiner’s statement of reasons for allowance: the recorded references do NOT teach or suggest the resistive random-access memory based convolutional block comprising: 
a complementary pair of resistive random access memories (RRAMs) including a first resistive random-access memory (RRAM) and a second RRAM; 
a programming circuit coupled to the complementary pair of RRAMs and configured to
  		receive a kernel bit from a kernel matrix, 
 	program the first RRAM to at least one selected from a group consisting of a low resistive state and a high resistive state based on the kernel bit, and 
 	program the second RRAM to the other of the low resistive state and the high resistive state; 
a XNOR sense amplifier circuit coupled to the complementary pair of RRAMs and configured to: 
receive an input bit from an input matrix; 
perform a XNOR operation between the input bit and the kernel bit read from the complementary pair of RRAMs; and 
output a XNOR output based on the XNOR operation
features as recited in independent claim 1.  Similar language is used in independent claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri from 9:30am to 2:30pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mehta Jyoti, can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is:
			Official	 	(571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tan V Mai/ 		Primary Examiner, Art Unit 2182